Title: To George Washington from John Trumbull, 3 October 1795
From: Trumbull, John
To: Washington, George


          
            Sir
            London 3d Octr 1795.
          
          By the Ship Factor bound to Philadelphia I send a Box addressed to your Excellency, containing Two Prints, which I beg you will do me the Honour to Accept.
          The Plate of the Death of Montgomery is at length compleat, and the impression which I now send is, (excepting the inferiority of the Paper,) such as will be delivered to my friends in America; that of the Death of Warren is promised to be finished by the first of January next; & the impression now sent is the State of the Plate last winter. The printing will require some months, so that I shall not be able to fulfil my promise to subscribers sooner than in the Course of next summer.
          I should not trouble your Excellency with trifles of this kind, did I not feel that an Apology is due from me to all those who were the early Patrons of an undertaking, which has been tediously but inevitably delayed.
          a Plate is nearly compleated from the large Portrait of yourself which you permitted me to Possess.
          I beg leave to offer my best respects to Mrs Washington and Mis. Custis. And am with every sentiment of Respectful Gratitude Your most obedient and Obliged servant
          
            Jno: Trumbull
          
        